DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                           JOHN L. RUSSO,

                              Appellant,

                                   v.

                 THE ESTATE OF JOHN RUSSO SR.,
                           deceased,

                               Appellee.

                            No. 2D20-1947


                         September 17, 2021

Appeal from the Circuit Court for Lee County; Alane C. Laboda,
Judge.

Matthew S. Toll and Matthew M. Jackson, of TOLL LAW, Cape
Coral, for Appellant.

Nicholas S. Agnello of Burr & Forman LLP, Ft. Lauderdale, for
Appellee.


PER CURIAM.

     Affirmed.

ROTHSTEIN-YOUAKIM, ATKINSON, and SMITH, JJ., Concur.


Opinion subject to revision prior to official publication.